Citation Nr: 0216945	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-03 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $13,714.00. 


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1984.  The appellant is the widow of the veteran.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Committee on 
Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
This decision denied waiver of recovery of an overpayment of 
death pension benefits in the amount of $13,714.


FINDINGS OF FACT

1.  In April 1998, the RO granted the appellant VA death 
pension benefits. 

2.  In March 2000, the RO learned that the appellant was in 
receipt of income in excess of that making her eligible for 
receipt of death pension benefits.

3.  In April 2000, the RO terminated the appellant's death 
pension benefits, effective January 1, 1998; this action 
resulted in an overpayment of $13,714.00.

4.  The creation of the overpayment was not the result of 
fraud, misrepresentation or bad faith on the part of the 
appellant. 

5.  Recovery of the overpayment would be an undue hardship; 
equity and good conscience prohibit recovery of the 
overpayment. 


CONCLUSION OF LAW

A waiver of recovery of overpayment of benefits is 
warranted.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1998, the appellant, the widow of the deceased 
veteran, applied for pension benefits.  She listed no income 
on her application, but indicated that she had applied for 
civil service pension and life insurance.  Based on her 
reported income she was awarded death pension benefits in 
April 1998.  The RO also informed the appellant that she 
should notify the RO right away if her income changed, she 
gained a dependent, her net worth increased or she moved.

In March 2000, the RO wrote the appellant that it had 
received information from the Office of Personnel Management 
that she was in receipt of a civil service annuity in the 
amount of $159.00 monthly and therefore it was being 
proposed that her monthly benefit be reduced.  The appellant 
replied with a letter received at the RO in March requesting 
that her pension be stopped.  She wrote that she did not 
know that her income was not known to the VA.  She explained 
that she thought that all federal money came from the same 
source and requested a waiver of all overpayments.  She 
indicated that she was receiving a civil service annuity, 
interest income and insurance.

The appellant was contacted by telephone and reported that 
she received interest income of $13,808.00 in 1998, and 
interest income of $9,800.00 in 1999 and a civil service 
annuity of $1,884.00 in 1999.  In April 2000, the appellant 
was informed that based on the information provided, her 
payments were being stopped effective January 1, 1998.  This 
created an indebtedness of $13,714.00.

In a June letter, the appellant requested a waiver of the 
overpayment stating that she was in dire need at the time of 
her husband's death, she still had many financial 
obligations to meet and it would put a very hard burden on 
her to pay the money back.  She reported a monthly income of 
$162.00 from her annuity and $300.00 from an insurance 
policy.  Her assets include a $75,000 insurance policy, cash 
in the bank and on hand of $1,650.00, and a 1998 Honda 
Civic.  Her monthly expenses were as follows:

	Rent/Mortgage		850.00
	Food				100.00
	Utilities			614.00
	Other Expenses		661.30
	Consumer Debt		185.00

These total $2,400.30.  She reported that she did not work 
and did not have any other source of income.  

In an August 2000 letter, she wrote that her pregnant 
daughter was living with her, was not working, and she was 
providing for her and paying her medical bills.  All of her 
savings would be required to provide for her daughter and 
her future grandchild.  Also, she stated that she spoke 
English as a second language and was not fully aware of the 
restrictions on pension.  

In November 2001, the appellant submitted a revised 
financial status report.  This showed monthly income 
totaling $719.79 and monthly expenses totaling $1,360.36.  
The RO contacted the appellant and asked for a copy of the 
insurance income statement for 2000.  In February 2002, the 
appellant submitted a copy of an IRS Form 1099 showing that 
in 2001 she was in receipt of interest income totaling 
$6,645.49, presumably from her insurance payments.

In April 2002, the appellant wrote the RO stating that as 
soon as she received the letter about overpayment, she 
immediately talked to a representative to stop payments.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim for a waiver.  The Board 
concludes the discussions in the statement of the case 
(SOC), supplemental statement of the case (SSOC), and 
letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC and SSOC.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has provided an accounting of her 
financial information and was given the opportunity to 
provide an update to this information.  The appellant has 
declined the opportunity to have a personal hearing at the 
RO or before a Member of the Board.

The appellant has not referenced any unobtained evidence 
that might substantiate her claim or that might be pertinent 
to the bases of the denial of the claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply 
the new implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria and Analysis

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, she contends 
that repayment would cause undue hardship.  Because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be 
examined further.  Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, misrepresentation or bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  The Board agrees with the RO's determination in 
this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(c) due to fraud, misrepresentation, or bad faith.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience. See 38 C.F.R. § 1.962 (2002).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 C.F.R. § 1.965 (2002).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

In this case, the evidence shows that the appellant relies 
heavily on the income from a $75,000 insurance policy in 
providing her a very modest income of no more than $719.79 a 
month, which based on the most recent information provided 
is greatly exceeded by her expenses totaling $1,360.39 a 
month.  Given her financial situation, it is unreasonable to 
expect her to reduce her income further to pay this 
indebtedness, and it would be a tremendous hardship to 
require her to liquidate her insurance policy from which she 
derives the bulk of her income to repay this indebtedness.  
The Board notes that the appellant is not without fault in 
the creation of the debt.  In the letter notifying her of 
the award of death pension benefits, she was informed that 
VA should be told right away if her income changed.  She did 
not do this.  However, she did report as part of her initial 
application that she had applied for both a civil service 
annuity and life insurance, and explained that she was not 
fully aware of the restrictions on pension.  Persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  
Notwithstanding this fact, the Board finds that the 
appellant's fault in creating this debt is outweighed by the 
hardship that would be created in requiring her to repay it.  
Recovery of the full amount of the $13,714.00 overpayment 
from the appellant would be against equity and good 
conscience.  Accordingly, a waiver is warranted.


ORDER

Entitlement to waiver of the recovery of an overpayment of 
VA benefits in the amount of $13,714.00 is granted. 


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

